Exhibit 10.6

 

July 28, 2010

 

Montpelier Reinsurance Ltd.

Montpelier House

94 Pitts Bay Road

P.O. Box HM 2079

Hamilton HR HX, Bermuda

 

Re:          Investment in KVO Capital Offshore Fund, Ltd. by Montpelier
Reinsurance Ltd.

 

This letter agreement is written in connection with the investment by Montpelier
Reinsurance Ltd. (the “Investor”) in KVO Capital Offshore Fund, Ltd., a Cayman
Islands exempted company (the “Fund”), pursuant to (i) the Fund’s Confidential
Private Placement Memorandum dated January 1, 2010 (the “Memorandum”) and
(ii) the subscription agreement executed by the Investor (the “Subscription
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Memorandum.  The Investor is currently a party
to an Investment Management Agreement with KVO Capital Management, LLC (the
“Management Company”) pursuant to which the Management Company manages the KVO
Equity Portfolio Account.

 

This letter agreement shall evidence our understanding as follows:

 

1.             Investment in the Fund.  The Investor shall invest $25 million by
way of cash and net securities from the KVO Equity Portfolio Account into the
Fund (the “Investment”) on August 1, 2010.  The Investment will be evidenced by
a Subscription Agreement for Tranche C Shares executed concurrently with this
letter agreement.

 

2.             Terms of Investment in the Fund.  The Investment shall be subject
to the following provisions, which shall be disclosed in an amendment to the
Memorandum:

 

(a)           $12.5 million shall be allocated to Tranche C Shares of the Fund. 
Tranche C Shares are subject to a three-year lockup; however the Directors will
cause the Fund to waive any redemption fee with respect to these Shares after
the first year.

 

(b)           $12.5 million shall be allocated to Tranche C Shares of the Fund
and such allocation will be subject to a three-year lock-up period.

 

(c)           The Tranche C Shares shall be charged a Management Fee of 1.5%
annually and a Performance Allocation of 15% annually.  The Management Company
will rebate 33.33% of the Management Fee directly to the Investor after the fee
has been paid to and received by the Management Company, resulting in an annual
Management Fee of approximately 1%.  The terms of the rebate shall be
incorporated into the amended Confidential Private Placement Memorandum

 

--------------------------------------------------------------------------------


 

such that the arrangement is fully disclosed to existing and new investors in
the Fund.

 

(d)           The Management Company shall have sole discretion to select the
specific assets to be transferred by the Investor to the Fund.  In no event and
under no circumstances shall the Management Company or its affiliates incur any
individual liability or responsibility for any determination made or other
action taken or omitted by them in good faith provided such determinations are
made in observation of the investment guidelines set forth in any agreements
between the Management Company and the Investor.

 

(e)           Notwithstanding the terms outlined for Investor’s participation in
Tranche C Shares, the Investor may redeem its Tranche C Shares on a Quarterly
Valuation Date with 60 days’ notice before the applicable Quarterly Valuation
Date, subject to a Redemption Fee equal to 5% of the amount redeemed, as
provided in the Memorandum; provided, however, that the Redemption Fee shall not
apply to the Tranche C Shares described in paragraph 2(a) of this Letter
Agreement following the waiver of the Redemption Fee provided for in paragraph
2(a).

 

3.             Governing Law.  This letter agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

4.             Counterparts.  This letter agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
when taken together shall constitute one and the same instrument.  An executed
counterpart of this letter agreement delivered by fax or other means of
electronic transmission shall be deemed to be an original and shall be as
effective for all purposes as delivery of a manually executed counterpart.

 

5.             Conflicts.  Except as expressly set forth herein, nothing in this
letter agreement shall affect any rights that the Investor otherwise may have
under the Memorandum, the Subscription Agreement, the Memorandum of Association,
the Articles, or under any other agreement or instrument between or among the
parties hereto.  In the event of any inconsistency between the terms and
provisions of this letter agreement and the terms and provisions of any other
agreement between or among the parties hereto, the terms and provisions of this
letter agreement shall govern.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please signify your agreement by
executing the space indicated below.

 

KVO Capital Offshore Fund, Ltd.,

KVO Capital Management, LLC

 

 

By:

/s/ KERNAN V. OBERTING

 

Name: Kernan V. Oberting

 

Title: Managing Member

 

Date: July 29, 2010

 

 

 

Agreed and accepted on the date first written above:

 

 

Montpelier Reinsurance Ltd.

 

 

By:

/s/ CHRISTOPHER L. HARRIS

 

Name: Christopher L. Harris

 

Title: Chief Executive Officer

 

Date: July 29, 2010

 

 

--------------------------------------------------------------------------------